DETAILED ACTION
Claims 1, 3-4, 6-7, 9, 12, 15-17, 19, 22-24, 26, 29, and 31 were rejected in the Office Action mailed 09/16/2021. 
Applicant filed a response, amended claims 1, 3-4, 15-17, 19, 22, 23, and 26, and added new claims 33-35 on 12/13/2021. 
Claims 1, 3-4, 6-7, 9, 12, 15-17, 19, 22-24, 26, 29, 31, and 33-35 are pending. 
Claims 1, 3-4, 6-7, 9, 12, 15-17, 19, 22-24, 26, 29, 31, and 33-35 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-4, 6-7, 9, 12, 15, 17, 19, 22-24, 26, 29, 31, and 33-35 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the 
The only mention of co-extruded outer layer with anti-reflective properties possessing a refractive index at a wavelength of 589 nm, when measured in the machine direction, of below 1.70 is with respect to a co-extruded layer consisting of polyester. Claim 1 broadly recites “an anti-reflective layer” in lines 6 and 10. There is no mention of the material of the anti-reflective layer. Therefore, while the Specification provides support for a co-extruded layer consisting of polyester possessing a refractive index at a wavelength of 589 nm, when measured in the machine direction, of below 1.70, there is no support in the specification for any anti-reflective layer comprising any material possessing a refractive index at a wavelength of 589 nm, when measured in the machine direction, of below 1.70.
Regarding dependent claims 3-4, 6-7, 9, 12, 15,17, 19, 22-24, 26, 29, 31, and 33-35, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 6, 12, 22, 29, 31, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Andersson et al. (US 2015/0059239) (Andersson) in view of Zhao et al. (CN 105058934A) (Zhao), taken in view of evidenced provided by K-patents (Refractive Index Measurement Principle). 
Andersson (US 2015/0059239) is cited in the IDS filed 11/28/2018. Zhao (CN 105058934A) is cited in the IDS filed 03/25/2021. Citations to Zhao are found in the machine translation provided by the Examiner.
Regarding claims 1, 4, 6, 12, 29, and 34
Andersson teaches a greenhouse screen comprising strips of film material that are interconnected by a yarn framework of transverse threads and longitudinal threads to form a continuous product. See, e.g., Abstract and entire document. Said strips of film material are 
Andersson teaches any kind of film material that gives the greenhouse screen desirable properties for use in a greenhouse can be used, such as a polyester film. High light transmission is a desirable property. Paragraphs [0013], [0054], [0059], [0061], and [0097]. 

	Andersson does not explicitly teach the presence of a first anti-reflective coating on a first side of the film and a second anti-reflective coating or an anti-reflective layer on a second side of the film or the transparency of the film. 
	With respect to the difference, Zhao teaches a composite polyester film with high light transmittance having a double-sided coating, wherein the double-sided coating includes a polyurethane and polyacrylate coating. The refractive index of the double-sided coating on both sides of the polyester film is 1.45-1.65 and the total light transmission (i.e., transparency) of the coated polyester film is greater than 94.1%. Paragraphs [0002], [0008-0009], [0011-0012]. (per claim 6)
	While Zhao does not explicitly teach at what wavelength the refractive index is measured, in view of evidence provided by K-patents, the sodium D-line wavelength 589 nm is the standard wavelength used when measuring refractive index. Page 2, lines 15-17. 
	Zhao further teaches the thickness of the double-sided coating is 50-150 nm. Paragraphs [0010] and [0024]. (per claim 12)
It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

	Zhao and Andersson are analogous art as they are both drawn to films. 
	In light of the motivation of using the film as taught by Zhao, it therefore would have been obvious to one of ordinary skill in the art to use the double-sided coated polyester film as the film of Andersson, in order to increase light transmittance such that the total light transmittance of the coated polyester film is greater than 94.1% and the refractive index of the anti-reflective coatings is 1.45-1.65, and thereby arrive at the claimed invention. (per claims 4 and 29)
It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

Regarding claim 22
Given that the material and structure of the polyester film of the Andersson in view of Zhao is substantially identical to the film material as used in the present invention, as set forth above, it is clear that the polyester film of Andersson in view of Zhao would intrinsically have a haze or less than 18%, as presently claimed. 
In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Regarding claim 31
Andersson further teaches a part of the material in the film strips and/or the yarn framework melts and will bond to other parts of the yarn framework and film strips (i.e.., the strips are glued onto the yarn network to form a reinforced screen material). Paragraph [0051]. 

Claims 3, 15-17, 19, 23-24, 26, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Andersson et al. (US 2015/0059239) (Andersson) in view of Zhao et al. (CN 105058934A) (Zhao), as applied in claim 1 above, and further in view of Lohre et al. (US 2017/0208752) (Lohre). 
Regarding claim 3
Andersson in view of Zhao teaches all of the limitations of claim 1 above, however does not explicitly teach the thickness of the film material is from 10 to 40 microns. 
With respect to the difference, Lohre teaches a film material for use in producing greenhouse blinds by forming a woven fabric comprising strips of the film material and polyester yarn. See, e.g., abstract and paragraph [0060]. Lohre teaches the thickness of the polyester film is from 13 to 25 microns. Paragraph [0015]. 
As Lohre expressly teaches, if the film thickness is less than 13 μm, the risk of film damage with cracking in the end application in the greenhouse becomes too great, and the mechanical strength of the film is no longer sufficient to accommodate the tensions which occur in the blind in application, without suffering from stretching. Above 40 μm, the film becomes too 
Lohre and Andersson in view of Zhao are analogous art as they are both drawn to film material for use in a greenhouse cover. 
In light of the motivation of using the thickness of Lohre, it therefore would have been obvious to one of ordinary skill in the art to ensure the thickness of the polyester film of Andersson in view of Zhao is from 13 to 25 microns, in order to minimize risk of cracking, stiffness, excessive shading, while maintaining mechanical strength of the blind in application, and thereby arrive at the claimed invention. 

Regarding claims 15-17, 26, and 33
Andersson in view of Zhao teaches all of the limitations of claim 1 above, however does not explicitly teach a co-extruded anti-reflective layer. 
With respect to the difference, Lohre teaches a film material comprising a multilayer polyester film for use in producing greenhouse blinds by forming a woven fabric comprising strips of the film material and polyester yarn. See, e.g., abstract, paragraphs [0016] and [0060]. 
Lohre teaches the outer polyester layers of the multilayer film contains 8 to 23 mol% of isophthalic acid. Paragraphs [0038] and [0047].
As Lohre expressly teaches, the multilayer polyester film comprising 8 to 23 mol% of isophthalic acid is favorable for achieving high transparency. Paragraphs [0038] and [0047].
Lohre and Andersson in view of Zhao are analogous art as they are both drawn to film material for use in a greenhouse cover. 
In light of the motivation of using multilayer polyester film of Lohre, it therefore would have been obvious to one of ordinary skill in the art to ensure the polyester film of Andersson in view of Zhao comprises outer polyester layers comprising 8 to 23 mol% of isophthalic acid, in order to increase transparency, and thereby arrive at the claimed invention. 
not drawn to a method of making. Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113. 
Therefore, absent evidence of criticality regarding the presently claimed process and given that Andersson in view of Zhao and Lohre meets the requirements of the claimed product, anti-reflective layer/outer layer, clearly meets the requirements of the present claim.
Alternatively, Lohre further teaches the multi-layer film is co-extruded. Paragraphs [0050-0051]. 
Further, Applicant’s specification states: “The refractive index at a wavelength of 589, when measured in the machine direction, is below 1.70, such as below 1.65, and ideally below 1.60. This refractive index is achieved by a polymer to which a co-monomer is added at a content of at least 2 mol%, such as at least 3 mol%, and ideally the polymer is containing at least 6 mol^ of co-monomer.” Page 13, lines 29-34. “One co-monomer that may be used is isophthalic acid (IPA). In one embodiment, the co-extruded layer contains more than 6 mol% IPA, such as more than 9 mol% IPA, but less than 23 mol%, such as less than 19 mol% or less than 15 mol%.” Page 14, lines 8-10. 
Given that the structure and material of the outer polyester layer of the multilayer film of Andersson in view of Zhao and Lohre is substantially identical to the co-extruded anti-reflective layer as used in the present invention, as set forth above, it is clear that the outer polyester layer 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).
	
	
Regarding claims 19 and 23-24 
Andersson in view of Zhao and Lohre teaches all of the limitations of claim 17 above, including the polyester comprising 8 to 23 mol% of isophthalic acid. It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
However, Anderson in view of Zhao and Lohre does not explicitly teach the anti-reflective layer comprising an organic UV-stabilizer. 
With respect to the difference, Lohre teaches a film material comprising a multilayer polyester film for use in producing greenhouse blinds by forming a woven fabric comprising strips of the film material and polyester yarn. See, e.g., abstract, paragraphs [0016] and [0060]. 
Lohre teaches the multilayer film comprises at least one organic UV stabilizer in one or both outer layers. The UV stabilizer is selected from the group of triazines, benzotriazoles or benzoxazinones. The amount of UB stabilizer added ranges from 0.3 to 3.0% by weight, based on the weight of the layer. Paragraphs [0011-0019] and [0038].

Lohre and Andersson in view of Zhao are analogous art as they are both drawn to film material for use in a greenhouse cover. 
In light of the motivation of including an organic UV stabilizer as taught by Lohre, it therefore would have been obvious to one of ordinary skill in the art to include 0.3 to 3.0 % by weight of an organic UV stabilizer from the group consisting of triazines, benzotriazoles or benzoxazinones in the outer polyester layers of the multilayer polyester film of Andersson in view of Zhao, in order to achieve low UV permeability and compensate for poor UV stability, and thereby arrive at the claimed invention. 

Claim 22 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Andersson et al. (US 2015/0059239) (Andersson) in view of Zhao et al. (CN 105058934A) (Zhao), as applied in claim 1 above, and further in view of Murschall et al. (US 2001/0018476) (Murschall).
Regarding claim 22
Andersson in view of Zhao teaches all of the limitations of claim 1 above, however does not explicitly teach the haze of the film material. 
With respect to the difference, Murschall teaches a polyester film for use in a greenhouse. Paragraphs [0088] and [0091]. The polyester film has a haze of less than 15%. Paragraphs [0013] and [0062]. 
As Murschall expressly teaches, a film having a haze of less than 15% results in good optical properties and UV resistance. Paragraphs [0013] and [0062].

In light of the motivation of ensuring the haze is less than 15% as provided by Murschall, it therefore would have been obvious to modify the polyester film of Andersson in view of Zhao such that the polyester film has a haze of less than 15%, in order to attain good optical properties and UV resistance, and thereby arrive at the claimed invention. 

Claims 1, 7, 9, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Lohre et al. (US 2017/0208752) (Lohre) in view of Aki et al. (CN1226573A) (Aki) and Andersson et al. (US 2015/0059239) (Andersson), taken in view of evidence provided by Farrar et al. (EP0144948A2) (Farrar).
It is noted that when utilizing Farrar et al. (EP0144948A2), the disclosures of the reference are based on Culbertson et al. (US 4,571,363) which is an English language equivalent of the reference. Therefore, the column and line numbers cited with respect to Farrar are found in Culbertson.
It is noted that Aki et al. (CN1226573A) was cited in the IDS filed 09/14/2021. The Examiner has provided a machine translation of CN1226573A to which the citations to Aki may be found.
Regarding claims 1, 7-8, and 35.
Lohre teaches a biaxially oriented, UV-stabilized polyester film for use in greenhouse blinds. See, e.g., abstract and paragraph [0060]. Lohre teaches for temperate climates, the transparency of the film is at least 83%. Paragraph [0040].
Lohre teaches the polyester film is a multilayer polyester film and both outer layers therein have an IPA content of 8 to 23 mol% in view of achieving high levels of transparency. Paragraphs [0016] and [0047]. 

Given that the structure and material of the polyacrylate coating on the multilayer film of Lohre is substantially identical to the anti-reflective coating as used in the present invention, as set forth above, it is clear that the polyacrylate coatings on the multilayer film of Lohre would intrinsically have a refractive index at a wavelength of 589 nm, of below 1.64 when measured in the machine direction (MD), as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).
While Lohre teaches for temperate climates, the transparency of the film is at least 83%, Lohre does not explicitly teach the transparency is at least 93.5%.  

With respect to the difference, Aki teaches a resin film which can transmit visible light well and effectively block radiation. The resin film is suitably used as an agricultural film, especially a coating film for a greenhouse. Paragraphs [0001] and [0051]. As Aki expressly teaches, resin films exhibiting a light transmittance of 92% or more as an agricultural film in a 
Aki and Lohre are analogous art as they are both drawn to films for greenhouses coverings. 
In light of the motivation provided by Aki, it therefore would have been obvious to one of ordinary skill in the art to modify the coated polyester film of Lohre, such that the coated polyester film exhibits a transparency of greater than 92%, in order to improve the efficiency of photosynthesis and achieve high crop fertility, and thereby arrive at the claimed invention.
It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

Lohre further teaches a woven fabric is produced from narrow strips of the film together with polyester yarn, however Lohre does not explicitly teach film material is interconnected by a yarn system of transverse threads and longitudinal threads by means of weaving to form a continuous product.  
With respect to the difference, Andersson teaches a greenhouse screen comprising strips of film material that are interconnected by a yarn framework of transverse threads and longitudinal threads to form a continuous product. See, e.g., Abstract and entire document. Said strips of film material are interconnected by the yarn framework through knitting, warp-knitting, or weaving. Paragraph [0034]. 
Andersson and Lohre in view of Aki are analogous art as they are both drawn to woven fabrics comprising strips of film and yarn for use in greenhouses. 
. 

Response to Arguments
In view of the amendments to the claims, the previous claim objections and 35 U.S.C. 112 (a), (b), and (d) rejections are withdrawn. However, the amendment to claim 1 necessitates a new set of 35 U.S.C. 112 (a) rejections as set forth above. 

The previous 35 U.S.C. 103 rejection of claims 1, 3-4, 6, 12, 15-17, 19, 22-24, 26, 29, and 31 over Andersson in view of Zhao, Andersson in view of Zhao and Lohre, and Andersson in view of Zhao and Murschall are substantially maintained. The previous 35 U.S.C 103 rejection of claims 1, 7, and 9 over Lohre in view of Zhao and Andersson are withdrawn. Any modification to the rejection is in response to the amendment of claim 1 and newly added claims 33-35 as well as Aaplicant’s submission of an information disclosure statement under 37 CFR 1.97(C) with the fee set forth in 37 CFR 1.17(p) on 09/14/2021.

Applicant's arguments filed 12/13/2021 have been fully considered but they are not persuasive, as set forth below.

Applicants primarily argue:
“Zhao is non-analogous art to the claims and, therefore, cannot be prior art for purpose of an obviousness rejection.”

“Zhao discloses a composite film for use in the photovoltaics industry (see Zhao, Technical Field), while the claims of this application are drawn to a greenhouse screen for promoting the growth of crops (see instant claims and Background of the Invention). A film used in the photovoltaic industry is an unrelated field to films for greenhouse screens for promoting the growth of crops. As such, the disclosure in Zhao is not in the same field of endeavor as the claims of this application.”

“As described in the specification, the inventor of this application was faced with the problem of producing a greenhouse screen with the suitable properties for growing crop such as temperature control, shading, energy savings, and light transmission (Specification, p.1, In. 26 to p. 2, In. 6). The inventor of this application was also faced with the problem of producing a greenhouse screen that can withstand UV radiation to guarantee 5 years of use in a greenhouse environment (Specification, p. 2, Ins. 12-15). In addition, the thickness of the film used in the greenhouse screen must be such that it is not too stiff and provide too much shading, which occurs if the film is thicker than 40 um. None of these problems, except light transmission, is a concern in the photovoltaic industry. For example, the film in Zhao is 180 — 300 um thick, and for this reason alone is not suitable as a solution to the problem solved by the inventor of this application. Also, films in the photovoltaic industry are applied to substrates, such as phone screens or lenses of cameras, and are not free-standing films used in large networks to form a greenhouse screen. The properties of optical films for photovoltaic applications are much different than films suitable for greenhouse screens.”

Remarks, pg. 7-9
The Examiner respectfully traverses as follows:
In response to applicant's argument that Zhao is nonanalogous art, it is the Examiner’s opinion Zhao is reasonably pertinent to the problem faced by the inventor. In fact, Applicant has acknowledged Zhao and the present application address the problem of light transmittance. 
Applicant’s specification states the following:
“More specifically the invention further refers to an energy saving greenhouse screen suitable for cultivation of crops with high demands on light transmittance. The screen has specific transparency properties and high UV stability.”
Page 1, lines 6-9

“…provides maximum transmittance of light to ensure a high photosynthetic activity.”
Page 2, line 21


Page 4, lines 26-29 and page 11, lines 16-20.

	In view of the disclosure provided above, it appears maximizing the light transmittance of the film is a problem faced by the inventor. As the specification states, maximizing transmittance of light ensures a high photosynthetic activity. The specification states a desirable transparency is at least 93.5%. 
Zhao expressly teaches the following:
“The invention relates to a composite polyester film with high light transmittance and a preparation method thereof...”
	Paragraph [0002]
 
“The technical problem to be solved by the present invention is to provide a polyester film with high light transmittance, which can solve the problem of high light transmittance of polyester film used in the optical industry, and at the same time solve the problem of polyester film in the post-treatment process.
In order to solve the above technical problems, the technical solution adopted by the present invention is: a composite polyester film with high light transmittance, which includes a polyester film base layer and a polyester resin coating that is roll-coated on both sides of the polyester film base layer , The refractive index of the polyester film is 1.63-1.73, the refractive index of the polyester resin coating on both sides of the polyester film is 1.45-1.65, the total light transmission of the coated polyester film Rate ≥94.1%;”
	Paragraphs [0008-0009]

	The high light transmittance for the photovoltaic industry is one example of a problem solved by the composite polyester film with high light transmittance of Zhao. Even though Zhao does not teach maximizing the light transmittance in view of plant growth, the fact remains Zhao teaches maximizing light transmittance such that the transparency of the composite polyester film is greater than 94.1% and therefore is pertinent to the problem faced by the inventor. 
	
Applicants further argue:
“As stated above, the Office Action asserts that the composite film for photovoltaics disclosed in Zhao should be used as the film for the greenhouse screen in Andersson. Applicant disagrees. Zhao discloses an optical film being a composite polyester film  
Just because the composite film for photovoltaic applications disclosed in Zhao has a high light transparency does not mean that the film is suitable for any application desiring a high light transparency, such as a greenhouse screen. To that point, there is nothing in Zhao that would suggest that the composite polyester film is suitable to be used in a greenhouse screen, such as the greenhouse screen in Andersson. The Office Action has not provided a rationale why an optical film for use in photovoltaics is also suitable for use in a greenhouse screen. A common property, such as light transparency, between the two fields is not enough to cause one of ordinary skill in the art to use the composite film disclosed in Zhao as the film in Andersson. As discussed above, a film in a greenhouse screen must have many qualities aside from being transparent to light, such as being resistant to conditions in a greenhouse, and in the case of Andersson being suitable to be thermally bonded to a fabric yarn. 
Furthermore, the film disclosed in Andersson is thermally bonded on at least on side of the film to a fabric yarn having liquid-transporting capacity by capillary action. There is nothing Zhao that suggest that this thermal bonding step to the yarn fabric would not change the properties of film in Zhao such that it would not function as intended. Also, during use there is nothing in Zhao that suggest that the outer coatings of the film would stay intact when the yarn fabric transports liquid, which would be in contact with the outer surface of the film. The desired properties of the coating disclosed in Zhao would not reasonably remain when used in the greenhouse screen disclosed in Andersson. Accordingly, one of ordinary skill in the art would not use the film disclosed in Zhao as a film in the greenhouse screen disclosed in Andersson. The K patents do not cure the deficiencies of Andersson and Zhao, alone or in combination. Accordingly, claim 1, and those claims dependent thereof, are non-obvious over Andersson, Zhao, and K patents, alone or in combination.”

Remarks, pg. 10-11
The Examiner respectfully traverses as follows:
	Firstly, Andersson explicitly teaches any kind of film material that gives the greenhouse screen desirable properties for use in a greenhouse, including high light transmission, can be used. Further Andersson teaches a polyester film is suitable. Andersson, paragraphs [0013], [0054], [0059], [0061], and [0097]. The high light transmittance for the photovoltaic industry is one example of a problem solved by the composite polyester film with high light transmittance of Zhao. Zhao, paragraph [0008]. The fact remains the invention of Zhao is drawn to a composite polyester film with high light transmittance. As noted by Andersson, high light transmission is a 
Secondly, Applicant has provided no evidence the composite polyester film of Zhao is incapable for use in a greenhouse screen, such as the composite polyester film is incapable of withstanding the conditions in a greenhouse, the polyester composite film is incapable of being thermally bonded to a fabric yarn, or the thermal bonding step to the yarn fabric would change the properties of film in Zhao. It is further noted Andersson teaches film materials capable of bonding to the yarn system include acrylics Paragraph [0061]. Therefore, one of ordinary skill in the art would have a reasonable expectation the composite polyester film of Zhao comprising a polyacrylate coating would be capable of thermally bonding to a fabric yarn. 
Thirdly, Zhao is only used as teaching reference in order to teach the single polyester film provided with a first anti-reflective coating on a first side and a second anti-reflective coating on a second side, wherein the single polyester film has a transparency of at least 93.5%. It is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference... Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art", In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of references does not involve an ability to combine their specific structures", In re Nievelt, 482 F.2d 965, 179 USP 224, 226 (CCPA). 
	
Applicants further argue:
“Claim 3 recites that said anti-reflective film material has a total thickness of at least 10 micrometers and at the most 40 micrometers. The Office Action acknowledges 
The film disclosed in Zhao is an optical film for photovoltaics having a thickness of 180-300 um. The polyester film in Lohre is for greenhouse blinds. First, there is nothing in Lohre that motivates one of ordinary skill in the art to modify the thickness of an optical film for photovoltaics. Second, the proposed modification reduces the thickness of the film in Zhao with ~86% ((180-25)/180 * 100% = 86.1%)). Such a reduction is thickness is significant and there is no evidence that the properties required in optical films for photovoltaics would be maintained in the film disclosed in Zhao, as required, if the thickness of the film is reduced by 86%.
Accordingly, one of ordinary skill in the art would not make the modification proposed by the Office Action.
Accordingly, claim 3, and those claims dependent thereof, are non-obvious over Andersson, Zhao, and Lohre.”

Remarks, pg. 11-12
The Examiner respectfully traverses as follows:
Firstly, as noted above, high light transmittance for the photovoltaic industry is one example of a problem solved by the composite polyester film with high light transmittance of Zhao. The fact remains Zhao is drawn to a composite polyester film with high light transmittance. While Zhao teaches the thickness of the film is from 180 to 300 µm, there is no teaching the film is incapable of being modified to a smaller thickness. Further, applicant has provided no evidence the composite polyester film of Zhao is incapable of functioning or maintaining its properties when possessing thickness between 10 to 40 µm.  
Secondly, Lohre teaches a film material for use in producing greenhouse blinds by forming a woven fabric comprising strips of the film material and polyester yarn. See, e.g., abstract and paragraph [0060]. Lohre teaches the thickness of the polyester film is from 13 to 25 microns. Paragraph [0015]. As Lohre expressly teaches, if the film thickness is less than 13 μm, the risk of film damage with cracking in the end application in the greenhouse becomes too great, and the mechanical strength of the film is no longer sufficient to accommodate the 

Applicants further argue:
“Claim 1 recites a greenhouse screen having an anti-reflective film material in the form of a single- or multilayer polyester film having a transparency of at least 93.5%. Lohre discloses a UV-stabilized polyester film for use in greenhouse blinds (Lohre, Abstract). The UV-stabilized polyester film disclosed in Lohre can be single- or multilayer (Lohre, para. [0007]-[0021]). The transparency of the UV-stabilized polyester film is from 70 to 92% (Lohre, para. [0006]). The UV-stabilized polyester film disclosed in Lohre is required to have a transparency from 70 to 92% and have high scattering (Lohre, para. [0002]). The scattering in Lohre is achieved by incorporating silicon dioxide particles into the base layer of the UV- stabilized polyester film (Lohre, para. [0021]). Lohre discloses that there is a drop in transparency if the amount of the silicon dioxide particles is too large (Lohre, para. [0021]). Thus, the inclusion of the required scattering particles negatively affect the transparency of the film. Thus, the maximum transparency that can be achieved by the film disclosed in Lohre is 92%, as disclosed.
Lohre also discloses that the multilayer film has at least one outer layer containing IPA for achieving high transparency (Lohre, para. [0047]). Thus, similar to the Zhao, Lohre discloses outer layers in a multilayer film that improve the transparency of the film. Zhao discloses that the transparency of the optical film for photovoltaics can be 94.1%. The Office Action asserts that the materials used in Zhao for the outer layers should be used in Lohre to reasonably achieve a film with a transparency of 94.1%. Applicant disagrees. The film disclosed in Zhao does not contain scattering particles, which are required in Lohre. The scattering particles in Lohre reduce the transparency. There is no reasonable expectation that the transparency disclosed in Zhao can be achieved in Lohre, because the film disclosed in Zhao does not contain the required scattering particles present in Lohre.
Furthermore, Lohre discloses that the transparency is increased by including outer layers of a particular coating. Thus, the transparency of the films in Lohre is already maximized using the same general approach disclosed in Zhao. The data is Lohre shows that one multilayer sample (sample CE4) achieves a transparency of 92% while all other samples have transparencies significantly less than 92% (Lohre, Table 1). 

Remarks, pg. 12-13
The Examiner respectfully traverses as follows:	
	Lohre teaches high transparency is desired in order for the plants to be supplied with as much light as possible. In regions with very hot climates, however, a reduction in the amount of light is desirable, especially in the 2 hours around the highest position of the sun. For blinds which are employed in these climatic zones, the film of the invention preferably has a transparency of from 70 to 92%. For temperature climates (e.g. Europe, North America, Japan), the transparency of the film of the invention in a preferred embodiment is particularly at least 83%. Paragraph [0040]. In view of the disclosure of Lohre, it appears the limit of transparency from 70 to 92% is related to regions with very hot climates, while transparency is preferably at least 83% in temperatures climates. Therefore, it is the Examiner’s opinion Lohre is open to modification of the transparency, as Lohre teaches in temperature climates a transparency of at least 83%, including at least 93.5% and above, is particularly preferred. 
Applicant’s arguments with respect to Zhao have been considered but are moot because the new ground of rejection does not rely on Zhao to modify Lohre for any teaching or matter specifically challenged in the argument.
	
	
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 09/14/2021 prompted the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). Applicant's amendment necessitated the new grounds of rejection presented in THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                                          
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE X NISULA whose telephone number is (571)272-2598. The examiner can normally be reached Mon - Fri 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 



/JEREMY R PIERCE/Primary Examiner, Art Unit 1789                                                                                                                                                                                                        

/C.X.N./Examiner, Art Unit 1789